Exhibit 10.1

$350,000,000

CREDIT AGREEMENT


as of

November 28, 2006


among


Duke Capital LLC,

The Banks Listed Herein,

Citibank, N.A.,
as Administrative Agent,

and

Barclays Bank PLC,
as Syndication Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

Article 1

 

 

 

 

 

Definitions

 

 

 

 

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

 

Section 1.02.

 

Accounting Terms and Determinations

 

9

 

Section 1.03.

 

Types of Borrowings

 

10

 

 

 

 

 

 

 

 

 

Article 2

 

 

 

 

 

The Credits

 

 

 

 

 

 

 

 

 

Section 2.01.

 

Commitments to Lend.

 

10

 

Section 2.02.

 

Notice of Borrowings

 

10

 

Section 2.03.

 

Notice to Banks; Funding of Loans.

 

11

 

Section 2.04.

 

Registry; Notes

 

12

 

Section 2.05.

 

Maturity of Loans

 

12

 

Section 2.06.

 

Interest Rates.

 

12

 

Section 2.07.

 

Fees

 

13

 

Section 2.08.

 

Optional Termination or Reduction of Commitments

 

14

 

Section 2.09.

 

Method of Electing Interest Rates

 

14

 

Section 2.10.

 

Mandatory Termination of Commitments

 

15

 

Section 2.11.

 

Optional Prepayments

 

15

 

Section 2.12.

 

General Provisions as to Payments.

 

16

 

Section 2.13.

 

Funding Losses

 

17

 

Section 2.14.

 

Computation of Interest and Fees

 

17

 

Section 2.15.

 

Regulation D Compensation

 

17

 

 

 

 

 

 

 

 

 

Article 3

 

 

 

 

 

Conditions

 

 

 

 

 

 

 

 

 

Section 3.01.

 

Effectiveness

 

18

 

Section 3.02.

 

Borrowings

 

19

 

 

 

 

 

 

 

 

 

Article 4

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

 

 

 

Section 4.01.

 

Organization and Power

 

19

 

Section 4.02.

 

Company and Governmental Authorization; No Contravention

 

19

 

Section 4.03.

 

Binding Effect

 

20

 

Section 4.04.

 

Financial Information

 

20

 

Section 4.05.

 

Regulation U

 

20

 

Section 4.06.

 

Litigation

 

21

 

 


--------------------------------------------------------------------------------




 

Section 4.07.

 

Compliance with Laws

 

21

 

Section 4.08.

 

Taxes

 

21

 

 

 

 

 

 

 

 

 

Article 5

 

 

 

 

 

Covenants

 

 

 

 

 

 

 

 

 

Section 5.01.

 

Information

 

21

 

Section 5.02.

 

Payment of Taxes

 

23

 

Section 5.03.

 

Maintenance of Property; Insurance.

 

24

 

Section 5.04.

 

Maintenance of Existence

 

24

 

Section 5.05.

 

Compliance with Laws

 

24

 

Section 5.06.

 

Books and Records

 

24

 

Section 5.07.

 

Maintenance of Ownership of Principal Subsidiaries

 

25

 

Section 5.08.

 

Negative Pledge

 

25

 

Section 5.09.

 

Consolidations, Mergers and Sales of Assets

 

26

 

Section 5.10.

 

Use of Proceeds

 

27

 

Section 5.11.

 

Transactions with Affiliates

 

27

 

Section 5.12.

 

Indebtedness/Capitalization Ratio

 

28

 

 

 

 

 

 

 

 

 

Article 6

 

 

 

 

 

Defaults

 

 

 

 

 

 

 

 

 

Section 6.01.

 

Events of Default

 

28

 

Section 6.02.

 

Notice of Default

 

30

 

 

 

Article 7

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

Section 7.01.

 

Appointment and Authorization

 

30

 

Section 7.02.

 

Administrative Agent and Affiliates

 

31

 

Section 7.03.

 

Action by Administrative Agent

 

31

 

Section 7.04.

 

Consultation with Experts

 

31

 

Section 7.05.

 

Liability of Administrative Agent

 

31

 

Section 7.06.

 

Indemnification

 

32

 

Section 7.07.

 

Credit Decision

 

32

 

Section 7.08.

 

Successor Administrative Agent

 

32

 

Section 7.09.

 

Syndication Agent

 

33

 

 

 

 

 

 

 

 

 

Article 8

 

 

 

 

 

Change in Circumstances

 

 

 

 

 

 

 

 

 

Section 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair

 

33

 

Section 8.02.

 

Illegality

 

33

 

Section 8.03.

 

Increased Cost and Reduced Return

 

34

 

Section 8.04.

 

Taxes

 

35

 

 


--------------------------------------------------------------------------------




 

Section 8.05.

 

Base Rate Loans Substituted for Affected Euro-Dollar Loans

 

37

 

Section 8.06.

 

Substitution of Bank; Termination Option

 

38

 

 

 

 

 

 

 

 

 

Article 9

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

 

 

Section 9.01.

 

Notices

 

39

 

Section 9.02.

 

No Waivers

 

40

 

Section 9.03.

 

Expenses; Indemnification

 

40

 

Section 9.04.

 

Sharing of Set-offs

 

40

 

Section 9.05.

 

Amendments and Waivers

 

41

 

Section 9.06.

 

Successors and Assigns

 

41

 

Section 9.07.

 

Collateral

 

43

 

Section 9.08.

 

Confidentiality

 

43

 

Section 9.09.

 

Governing Law; Submission to Jurisdiction

 

43

 

Section 9.10.

 

Counterparts; Integration

 

44

 

Section 9.11.

 

WAIVER OF JURY TRIAL

 

44

 

Section 9.12.

 

USA Patriot Act

 

44

 

 

PRICING SCHEDULE

EXHIBIT A -

Note

EXHIBIT B-1 -

Opinion of Internal Counsel of the Borrower

EXHIBIT B-2 -

Opinion of Special Counsel for the Borrower

EXHIBIT C -

Assignment and Assumption Agreement

 


--------------------------------------------------------------------------------


CREDIT AGREEMENT

CREDIT AGREEMENT as of November 28, 2006 among DUKE CAPITAL LLC, the BANKS
listed on the signature pages hereof, CITIBANK, N.A., as Administrative Agent,
and BARCLAYS BANK PLC, as Syndication Agent.

The parties hereto agree as follows:

Article 1
Definitions

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Additional Bank” means any financial institution that becomes a Bank for
purposes hereof pursuant to Section 8.06.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Banks hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, “Affiliate” means an Affiliate of the Borrower.

“Agent” means either of the Administrative Agent or the Syndication Agent.

“Agreement” means this Credit Agreement, as it may be amended from time to time
after the date hereof.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.


--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Approved Officer” means the president, a vice president, the treasurer, an
assistant treasurer or the controller of the Borrower or such other
representative of the Borrower as may be designated by any one of the foregoing
with the consent of the Administrative Agent.

“Assignee” has the meaning set forth in Section 9.06(c).

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Additional Bank, each Assignee which becomes a Bank pursuant
to Section 9.06(c), and their respective successors.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Citibank Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Borrower” means Duke Capital LLC, a Delaware limited liability company, and its
successors.

“Borrowing” has the meaning set forth in Section 1.03.

“Citibank Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its base rate in effect at its principal
office in New York City. Each change in the Citibank Rate shall be effective on
the date such change is publicly announced.

“Commitment” means (i) with respect to any Bank listed on the signature pages
hereof, the amount set forth opposite the name of such Bank on the signature
pages hereof, and (ii) with respect to each Additional Bank or Assignee which
becomes a bank pursuant to Sections 8.06 and 9.06(c), the amount of the
Commitment thereby assumed by it, in each case as such amount may from time to
time be reduced pursuant to Sections 2.08, 2.10, 8.06 or 9.06(c) or increased
pursuant to Section 8.06 or 9.06(c).

“Commitment Termination Date” means, for each Bank, November 27, 2007, or, if
such day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar
Business Day.

2


--------------------------------------------------------------------------------




“Company” means Duke Energy Corporation, a Delaware corporation.

“Consolidated Capitalization” means the sum of (i) Consolidated Indebtedness,
(ii) consolidated members’ equity as would appear on a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries prepared in accordance
with generally accepted accounting principles, (iii) the aggregate liquidation
preference of preferred member or other similar preferred or priority equity
interests (other than preferred member or other similar preferred or priority
equity interests subject to mandatory redemption or repurchase) of the Borrower
and its Consolidated Subsidiaries upon involuntary liquidation, (iv) the
aggregate outstanding amount of all Equity Preferred Securities and (v) minority
interests as would appear on a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries prepared in accordance with generally accepted
accounting principles.

“Consolidated Indebtedness” means, at any date, all Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with generally accepted accounting principles.

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental

3


--------------------------------------------------------------------------------




restrictions relating to the environment or to emissions, discharges, releases
of pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

“Equity Preferred Securities” means any securities, however denominated, (i)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (ii) that
are not subject to mandatory redemption or the underlying securities, if any, of
which are not subject to mandatory redemption, (iii) that are perpetual or
mature no less than 20 years from the date of issuance, (iv) the indebtedness
issued in connection with which, including any guaranty, is subordinated in
right of payment to the unsecured and unsubordinated indebtedness of the issuer
of such indebtedness or guaranty and (v) the terms of which permit the deferral
of interest or distributions thereon to date occurring after the first
anniversary of (A) the Commitment Termination Date and (B) the “Commitment
Termination Date” under the Related Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Internal Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

“Euro-Dollar Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

4


--------------------------------------------------------------------------------




“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reference Bank” means the principal London offices of Citibank,
N.A.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.15.

“Event of Default” has the meaning set forth in Section 6.01.

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citibank, N.A. (or its successor as
Administrative Agent) on such day on such transactions as determined by the
Administrative Agent.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans having the
same Interest Period at such time; provided that, if a Loan of any particular
Bank is converted to or made as a Base Rate Loan pursuant to Article 8, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been if it had not been so converted or made.

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted

5


--------------------------------------------------------------------------------




accounting principles, recorded as capital leases in respect of which such
Person is liable as lessee, (v) the face amount of all outstanding letters of
credit issued for the account of such Person (other than letters of credit
relating to indebtedness included in Indebtedness of such Person pursuant to
another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person (in the nature of principal or
interest) in respect of acceptances or similar obligations issued or created for
the account of such Person.

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day; and

(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month;

provided further that no Interest Period may end after the Commitment
Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be.

6


--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan” means a Loan made by a Bank pursuant to Section 2.01; provided that, if
any loan or loans (or portions thereof) are combined or subdivided pursuant to a
Notice of Interest Rate Election, the term “Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Material Debt” means Indebtedness of the Borrower or any of its Material
Subsidiaries in an aggregate principal amount exceeding $150,000,000.

“Material Plan” has the meaning set forth in Section 6.01(i).

“Material Subsidiary” means at any time any Subsidiary of the Borrower that is a
“significant subsidiary” (as such term is defined on the Effective Date in
Regulation S-X of the Securities and Exchange Commission (17 CFR 210.1-02(w)),
but treating all references therein to the “registrant” as references to the
Borrower); provided, however, in no event shall Duke Energy Field Services, LLC
be deemed a Material Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Notes” means promissory notes of the Borrower, in the form required by Section
2.04, evidencing the obligation of the Borrower to repay the Loans, and “Note”
means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(b).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

7


--------------------------------------------------------------------------------




“Permitted Spin-Off” means a distribution of the common equity interests in the
Borrower (or in a parent corporation of the Borrower) (whichever the case, the
“Public Company”) to the shareholders of the Company, as further described in
Form 10 of Gas Spinco, Inc., initially filed on September 7, 2006, as amended on
October 23, 2006 and as such Form 10 may be further amended, modified or
supplemented from time to time; provided that immediately after giving effect
thereto (i) the Borrower retains United States assets of its natural gas
transmission segment comprising not less than 85% of the book value of all such
assets at December 31, 2005 and contributing not less than 85% of the United
States EBITDA of such segment for the year then ended and (ii) the Borrower’s
senior unsecured long-term debt is rated at least BBB- by S&P and Baa3 by
Moody’s. For purposes solely of clause (i) above, the Borrower shall be deemed
to own assets which have been contributed to a master limited partnership or
similar entity in exchange for equity interests in such entity, to the extent it
retains such equity interests.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Principal Subsidiary” means each of Texas Eastern Transmission, LP, Algonquin
Gas Transmission, LLC, Westcoast Energy Inc. and their respective successors.

“Public Company” has the meaning set forth in the definition of Permitted
Spin-Off.

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

8


--------------------------------------------------------------------------------




“Related Agreement” means the Amended and Restated Credit Agreement dated as of
June 29, 2006 among the Borrower, the banks and other financial institutions and
Agents from time to time parties thereto, as amended and in effect from time to
time.

“Required Banks” means at any time Banks (i) having at least 51% of the sum of
the aggregate amount of the Commitments or (ii) if all the Commitments shall
have been terminated, holding at least 51% of the aggregate unpaid principal
amount of the Loans.

“Revolving Credit Period” means, with respect to any Bank, the period from and
including the Effective Date to but not including the Commitment Termination
Date.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Substantial Assets” means assets (other than Duke Energy International, Inc.,
Duke Energy North America, LLC and Crescent Resources, LLC) sold or otherwise
disposed of in a single transaction or a series of related transactions
representing 25% or more of the consolidated assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole.

“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent for the Banks hereunder, and its successors in such capacity.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Utilization” has the meaning set forth in the Pricing Schedule.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all

9


--------------------------------------------------------------------------------




accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article 2
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans).

Article 2
The Credits

Section 2.01. Commitments to Lend. During the Revolving Credit Period, each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans to the Borrower pursuant to this Section 2.01 from time to time in
amounts such that the aggregate principal amount of loans by such Bank at any
one time outstanding shall not exceed the amount of its Commitment. Each
Borrowing under this Section 2.01 shall be in an aggregate principal amount of
$5,000,000 or any larger multiple of $1,000,000 (except that any such Borrowing
may be in the aggregate amount available in accordance with Section 3.02(b)) and
shall be made from the several Banks ratably in proportion to their respective
Commitments in effect on the date of Borrowing. Within the foregoing limits, the
Borrower may borrow under this Section 2.01, or to the extent permitted by
Section 2.11, prepay Loans and reborrow at any time during the Revolving Credit
Period under this Section 2.01.

Section 2.02. Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (New York City
time) on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

(a)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of
a Euro-Dollar Borrowing;

(b)           the aggregate amount of such Borrowing;

(c)           whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate; and

10


--------------------------------------------------------------------------------




(d)           in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

Section 2.03. Notice to Banks; Funding of Loans.

(a)           Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s share
(if any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

(b)           Not later than 1:00 P.M. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available to the Borrower at the
Administrative Agent’s aforesaid address.

(c)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and, if such Bank
shall not have made such payment within two Domestic Business Days of demand
therefor, the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, a rate per annum equal to the higher of the Federal Funds Rate
and the interest rate applicable thereto pursuant to Section 2.06 and (ii) in
the case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.

(d)           The failure of any Bank to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder

11


--------------------------------------------------------------------------------




to make a Loan on the date of such Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make a Loan to be made by such other Bank.

Section 2.04. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower's obligations
hereunder.

(b)           The Borrower hereby agrees that, promptly upon the request of any
Bank at any time, the Borrower shall deliver to such Bank a duly executed Note,
in substantially the form of Exhibit A hereto, payable to the order of such Bank
and representing the obligation of the Borrower to pay the unpaid principal
amount of the Loans made to the Borrower by such Bank, with interest as provided
herein on the unpaid principal amount from time to time outstanding.

(c)           Each Bank shall record the date, amount and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and each Bank receiving a Note pursuant to this
Section, if such Bank so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of such Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Such Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

Section 2.05. Maturity of Loans. Each Loan made by any Bank shall mature, and
the principal amount thereof shall be due and payable together with accrued
interest thereon, on the Commitment Termination Date.

Section 2.06. Interest Rates.

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the Base Rate for such day. Such
interest shall be payable quarterly in arrears on each Quarterly Payment Date,
at maturity and on the date of termination of the Commitments in their entirety.
Any overdue principal of or overdue interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the Base Rate for such day.

12


--------------------------------------------------------------------------------


(b)           Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Page 3750 of the Telerate Service Company (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate Service, as may be nominated by the British Bankers'
Association for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) as of 11:00 A.M. (London time)
two Euro-Dollar Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not so available at such time for any
reason, then the “London Interbank Offered Rate” for such Interest Period shall
be the rate per annum at which deposits in dollars are offered to the
Euro-Dollar Reference Bank in the London interbank market at approximately 11:00
A.M. (London time) two Euro-Dollar Business Days before the first day of such
Interest Period in an amount approximately equal to the principal amount of the
Loan of such Euro-Dollar Reference Bank to which such Interest Period is to
apply and for a period of time comparable to such Interest Period. If the
Euro-Dollar Reference Bank does not furnish a timely quotation, the provisions
of Section 8.01 shall apply.

(c)           Any overdue principal of or overdue interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 1% plus the higher of (i) the sum of the
Euro-Dollar Margin for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due and (ii) the Base Rate
for such day.

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the participating Banks by telecopy, telex or cable
of each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error unless the Borrower raises an
objection thereto within five Domestic Business Days after receipt of such
notice.

Section 2.07. Fees. (a) Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of each Bank a facility fee at the Facility

13


--------------------------------------------------------------------------------




Fee Rate (determined daily in accordance with the Pricing Schedule). Such
facility fee shall accrue (i) from and including the Effective Date to but
excluding the Commitment Termination Date, on the daily average aggregate amount
of such Bank’s Commitment (whether used or unused) and (ii) from and including
the Commitment Termination Date to but excluding the date the Loans shall be
repaid in their entirety, on the daily average aggregate outstanding principal
amount of such Bank’s Loans.

(b)           Payments. Accrued fees under this Section shall be payable
quarterly in arrears on each Quarterly Payment Date and upon the Commitment
Termination Date and, if later, the date the Loans shall be repaid in their
entirety.

Section 2.08. Optional Termination or Reduction of Commitments. The Borrower
may, upon at least three Domestic Business Days’ notice to the Administrative
Agent, (i) terminate the Commitments at any time, if no Loans are outstanding at
such time, or (ii) ratably reduce from time to time by an aggregate amount of
$10,000,000 or any larger multiple of $1,000,000 the aggregate amount of the
Commitments in excess of the aggregate outstanding principal amount of the
Loans.

Section 2.09. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii)           if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.13 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which

14


--------------------------------------------------------------------------------




such notice applies, and the remaining portion to which it does not apply, are
each $10,000,000 or any larger multiple of $1,000,000.

(b)           Each Notice of Interest Rate Election shall specify:

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection 2.09(a) above;

(iii)          if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv)          if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

(c)           Promptly after receiving a Notice of Interest Rate Election from
the Borrower pursuant to subsection 2.09(a) above, the Administrative Agent
shall notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by the Borrower. If no Notice of Interest Rate Election
is timely received prior to the end of an Interest Period for any Group of
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans as of the last day of such Interest Period.

(d)           An election by the Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.02.

Section 2.10. Mandatory Termination of Commitments. The Commitment of each Bank
shall terminate on the Commitment Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.

Section 2.11. Optional Prepayments. (a) The Borrower may (i) upon notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’

15


--------------------------------------------------------------------------------




notice to the Administrative Agent not later than 11:00 A.M. (New York City
time) prepay any Group of Euro-Dollar Loans, in each case in whole at any time,
or from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment and together with any
additional amounts payable pursuant to Section 2.13. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such Group or Borrowing.

(b)           Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.12. General Provisions as to Payments.

(a)           The Borrower shall make each payment of principal of, and interest
on, the Loans and of fees hereunder, not later than 1:00 P.M. (New York City
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its address referred to in Section
9.01 and without reduction by reason of any set-off, counterclaim or deduction
of any kind. The Administrative Agent will promptly distribute to each Bank in
like funds its ratable share of each such payment received by the Administrative
Agent for the account of the Banks. Whenever any payment of principal of, or
interest on, the Base Rate Loans or fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is

16


--------------------------------------------------------------------------------




distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan or continued as a Euro-Dollar Loan for a new Interest Period
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Bank in accordance with Section 2.03(a), 2.09(c)or 2.11(b), the Borrower
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Borrower a certificate setting forth in reasonable detail the calculation of the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

Section 2.14. Computation of Interest and Fees. Interest based on the Base Rate
and facility fees hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

Section 2.15. Regulation D Compensation. In the event that a Bank is required to
maintain reserves of the type contemplated by the definition of “Euro-Dollar
Reserve Percentage”, such Bank may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least three Euro-Dollar
Business Days prior to each date on which interest is payable on the Euro-Dollar
Loans of the amount then due it under this Section. Each such notification shall
be accompanied by such information as the Borrower may reasonably request.

17


--------------------------------------------------------------------------------




“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

Article 3
Conditions

Section 3.01. Effectiveness. This Agreement shall become effective when each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.05):

(a)           receipt by the Administrative Agent of counterparts hereof signed
by each of the parties hereto (or, in the case of any party as to which an
executed counterpart shall not have been received, receipt by the Administrative
Agent in form satisfactory to it of telegraphic, telecopy, telex or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(b)           receipt by the Administrative Agent of (i) an opinion of the
internal counsel of the Borrower, substantially in the form of Exhibit B-1
hereto, and (ii) an opinion of Robinson, Bradshaw & Hinson, P.A., special
counsel for the Borrower, substantially in the form of Exhibit B-2 hereto, and,
in each case, covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;

(c)           receipt by the Administrative Agent of a certificate signed by a
Vice President, the Treasurer, an Assistant Treasurer or the Controller of the
Borrower, dated the Effective Date, to the effect set forth in clauses (c) and
(d) of Section 3.02; and

(d)           receipt by the Administrative Agent of all documents it may have
reasonably requested prior to the date hereof relating to the existence of the
Borrower, the corporate authority for and the validity of this Agreement and the
Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than

18


--------------------------------------------------------------------------------




November 30, 2006. The Administrative Agent shall promptly notify the Borrower
and the Banks of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

Section 3.02. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02;

(b)           the fact that, immediately after such Borrowing, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;

(c)           the fact that, immediately after such Borrowing, no Default shall
have occurred and be continuing; and

(d)           the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(c) and 4.06) shall be true on and as of the date of such
Borrowing.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

Article 4
Representations and Warranties

The Borrower represents and warrants that:

Section 4.01. Organization and Power. The Borrower is duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and is duly
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole.

Section 4.02. Company and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s limited liability company powers, have been duly
authorized by all necessary limited liability company

19


--------------------------------------------------------------------------------




action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of formation
or limited liability company agreement of the Borrower or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Material Subsidiaries.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each Note, if and when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general principles of equity.

Section 4.04. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2005 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b)           The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2006 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended,
fairly present, in conformity with generally accepted accounting principles
applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and changes in financial position for such
nine-month period (subject to normal year-end adjustments and the absence of
footnotes).

(c)           Since December 31, 2005, there has been no material adverse change
in the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

Section 4.05. Regulation U. The Borrower and its Material Subsidiaries are not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock. Not more

20


--------------------------------------------------------------------------------




than 25% of the value of the assets of the Borrower and its Material
Subsidiaries is represented by margin stock.

Section 4.06. Litigation. Except as disclosed in the Borrower’s annual report on
Form 10-K for the fiscal year ended December 31, 2005 and its quarterly report
on Form 10-Q for the period ended September 30, 2006, there is no action, suit
or proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official which would be likely
to be decided adversely to Borrower or such Subsidiary and, as a result, have a
material adverse effect upon the business, consolidated financial position or
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole, or which in any manner draws into question the validity
of this Agreement or any Note.

Section 4.07. Compliance with Laws. The Borrower and each Material Subsidiary is
in compliance in all material respects with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities (including,
without limitation, ERISA and Environmental Laws) except where (i)
non-compliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

Section 4.08. Taxes. The Borrower and its Material Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole, or (ii)
where the same are contested in good faith by appropriate proceedings. The
charges, accruals and reserves on the books of the Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

Article 5
Covenants

The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable hereunder remains unpaid:

Section 5.01. Information. The Borrower will deliver to each of the Banks:

21


--------------------------------------------------------------------------------




(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, cash flows, capitalization and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with the requirements of the Securities and Exchange
Commission by Deloitte & Touche or other independent public accountants of
nationally recognized standing;

(b)           as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by an Approved Officer of the Borrower;

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of an
Approved Officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.12 on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

(d)           within five days after any officer of the Borrower with
responsibility relating thereto obtains knowledge of any Default, if such
Default is then continuing, a certificate of an Approved Officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

(e)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;

(f)            if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any

22


--------------------------------------------------------------------------------




such reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

(g)           from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request.

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Banks that such information has been posted on
the Securities and Exchange Commission website on the Internet at
sec.gov/edaux/searches.htm, on the Borrower’s IntraLinks site at intralinks.com
or at another website identified in such notice and accessible by the Banks
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 5.01(c) and such notice or certificate shall also
be deemed to have been delivered upon being posted to the Borrower’s IntraLinks
site and (ii) the Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b) and 5.01(e) to any Bank which requests
such delivery.

Section 5.02. Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their tax liabilities, except where (i) nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole, or (ii)
the same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Material Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.

23


--------------------------------------------------------------------------------


Section 5.03.  Maintenance of Property; Insurance.

(a)   The Borrower will keep, and will cause each Material Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

(b)   The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against by companies
of established repute engaged in the same or a similar business; provided that
self-insurance by the Borrower or any such Material Subsidiary shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses self-insure; and will furnish to the Banks, upon request from
the Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

Section 5.04.  Maintenance of Existence.  The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect their respective corporate or
other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of the Borrower or any Material Subsidiary or of the
corporate or other legal existence of any Material Subsidiary or the change in
form of organization of the Borrower or any Material Subsidiary if the Borrower
in good faith determines that such termination or change is in the best interest
of the Borrower, is not materially disadvantageous to the Banks and, in the case
of a change in the form of organization of the Borrower, the Administrative
Agent has consented thereto.

Section 5.05.  Compliance with Laws.  The Borrower will comply, and cause each
Material Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, ERISA and Environmental Laws) except
where (i) noncompliance would not have a material adverse effect on the
business, financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 5.06.  Books and Records.  The Borrower will keep, and will cause each
Material Subsidiary to keep, proper books of record and account in which full,
true and correct entries shall be made of all financial transactions in relation
to its business and activities in accordance with its customary practices; and
will permit, and will cause each Material Subsidiary to permit, representatives

24


--------------------------------------------------------------------------------




of any Bank at such Bank’s expense (accompanied by a representative of the
Borrower, if the Borrower so desires) to visit any of their respective
properties, to examine any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all upon such reasonable notice,
at such reasonable times and as often as may reasonably be desired.

Section 5.07.  Maintenance of Ownership of Principal Subsidiaries.  The Borrower
will maintain ownership of all common equity interests of each Principal
Subsidiary, directly or indirectly through Subsidiaries, free and clear of all
Liens; provided that any Principal Subsidiary may merge or consolidate with or
into the Borrower or another wholly-owned Subsidiary.

Section 5.08.  Negative Pledge.  The Borrower will not create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a)   Liens granted by the Borrower existing as of the Effective Date securing
Indebtedness outstanding on the date of this Agreement in an aggregate principal
amount not exceeding $100,000,000;

(b)   any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower and not created in
contemplation of such event;

(c)   any Lien existing on any asset prior to the acquisition thereof by the
Borrower and not created in contemplation of such acquisition;

(d)   any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;

(e)   any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Indebtedness is not increased and is
not secured by any additional assets;

(f)    Liens for taxes, assessments or other governmental charges or levies not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with generally accepted accounting principles;

(g)   statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law, created in the ordinary

25


--------------------------------------------------------------------------------




course of business and for amounts not past due for more than 60 days or which
are being contested in good faith by appropriate proceedings which are
sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
generally accepted accounting principles;

(h)   Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(j)    Liens with respect to judgments and attachments which do not result in an
Event of Default;

(k)   Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l)    other Liens including Liens imposed by Environmental Laws arising in the
ordinary course of its business which (i) do not secure Indebtedness, (ii) do
not secure any obligation in an amount exceeding $100,000,000 at any time at
which Investment Grade Status does not exist as to the Borrower and (iii) do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business;

(m)  Liens required pursuant to the terms of this Agreement and the Related
Agreement; and

(n)   Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date not to
exceed $500,000,000.

Section 5.09.  Consolidations, Mergers and Sales of Assets.  The Borrower will
not (i) consolidate or merge with or into any other Person or (ii) sell, lease
or

26


--------------------------------------------------------------------------------




otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary); provided that the Borrower may merge with another
Person if the Borrower is the entity surviving such merger and, after giving
effect thereto, no Default shall have occurred and be continuing.

Section 5.10.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower for its general company purposes,
including liquidity support for outstanding commercial paper and acquisitions. 
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.

Section 5.11.  Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any Affiliate unless all such transactions between the
Borrower and its Subsidiaries on the one hand and any Affiliate on the other,
taken in the aggregate and not individually, shall be on an arms-length basis on
terms no less favorable to the Borrower or such Subsidiary than could have been
obtained from a third party who was not an Affiliate; provided that the
foregoing provisions of this Section shall not prohibit the Borrower and each
Subsidiary from (i) declaring or making any lawful distribution so long as,
after giving effect thereto, no Default shall have occurred and be continuing,
(ii) issuing and maintaining letters of credit, guaranties and sureties as
contingent obligations on behalf of Affiliates,  (iii) (A) the payment of funds
on behalf of Duke Energy Carolinas, LLC (f/k/a Duke Power Company LLC) and/or
Cinergy Corp. in respect of services, operations and expenditures shared with
Duke Energy Carolinas, LLC and/or Cinergy Corp. and for which a corresponding
account payable is created on the books of Duke Energy Carolinas, LLC and/or
Cinergy Corp. for the benefit of the Borrower and (B) loans from the Borrower to
Duke Energy Carolinas, LLC and/or Cinergy Corp., provided that the aggregate
amount of all such payments and loans referred to in clauses (iii)(A) and (B) of
this Section does not exceed $500,000,000 at any time outstanding (calculated at
such time after giving effect to any repayments to the Borrower by, or on behalf
of, Duke Energy Carolinas, LLC and/or Cinergy Corp.), or (iv) in addition to
those activities permitted by the preceding clause (iii), the payment of funds
and making of capital contributions, loans and other transfers of money to
Affiliates or to other Persons on behalf of such Affiliates, including payments
made under letters of credit, guarantees and sureties issued and maintained on
behalf of Affiliates, provided that the aggregate amount for all such payments
and transfers referred to in this clause (iv) does not exceed $500,000,000 at
any time outstanding (calculated at such time after giving effect to any
repayments to the Borrower by, or on behalf of, such Affiliates for any such
payment of funds and making of capital contributions, loans and other transfers
of money).

27


--------------------------------------------------------------------------------




Section 5.12.  Indebtedness/Capitalization Ratio.  The ratio of Consolidated
Indebtedness to Consolidated Capitalization will at no time exceed 65%.

ARTICLE 6
DEFAULTS

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)   the Borrower shall fail to pay when due any principal of any Loan or shall
fail to pay, within five days of the due date thereof, any interest, fees or any
other amount payable hereunder;

(b)   the Borrower shall fail to observe or perform any covenant contained in
Sections 5.04, 5.08, 5.09, 5.12, or the second sentence of 5.10 inclusive;

(c)   the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Bank;

(d)   any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e)   the Borrower or any Material Subsidiary shall fail to make any payment in
respect of Material Debt (other than the Loans) when due or within any
applicable grace period;

(f)    any event or condition shall occur and shall continue beyond the
applicable grace or cure period, if any, provided with respect thereto so as to
result in the acceleration of the maturity of Material Debt;

(g)   the Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of

28


--------------------------------------------------------------------------------




creditors, or shall admit in writing its inability to, or shall fail generally
to, pay its debts as they become due, or shall take any corporate action to
authorize any of the foregoing;

(h)   an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce Section
515 or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed
within 90 days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

(j)    a judgment or other court order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower or any Material Subsidiary
and such judgment or order shall continue without being vacated, discharged,
satisfied or stayed or bonded pending appeal for a period of 45 days; or

(k)   (i)prior to a Permitted Spin-Off: (x) any person or group of persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) other than trustees and participants in
employee benefit plans of the Company and its Subsidiaries, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Exchange Act) of 50% or more of the
outstanding shares of common stock of the Company; (y) during any period of
twelve consecutive calendar months commencing after the Effective Date,
individuals who were directors of

29


--------------------------------------------------------------------------------




the Company on the first day of such period (together with any successors
nominated or appointed by such directors in the ordinary course) shall cease to
constitute a majority of the board of directors of the Company; or (z) the
Borrower shall cease to be a Subsidiary of the Company; except pursuant to a
Permitted Spin-Off; or (ii) subsequent to a Permitted Spin-Off: (x) any person
or group of persons (within the meaning of Section 13 or 14 of the Exchange Act)
other than trustees and participants in employee benefit plans of the Public
Company and its Subsidiaries, shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) of 50% or more of the outstanding shares of common stock
of the Public Company; (y) during any period of twelve consecutive calendar
months commencing on or after the date of the Permitted Spin-Off, individuals
who were directors of the Public Company on the first day of such period
(together with any successors nominated or appointed by such directors in the
ordinary course) shall cease to constitute a majority of the board of directors
of the Public Company; or, if the Borrower is not the Public Company, the
Borrower shall cease to be a Subsidiary of the Public Company;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 66-2/3% in aggregate amount of the Commitments, by
notice to the Borrower terminate the Commitments and they shall thereupon
terminate and (ii) if requested by Banks holding more than 66-2/3% in aggregate
principal amount of the Loans, by notice to the Borrower declare the Loans
(together with accrued interest thereon) to be, and the Loans shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
provided that in the case of any of the Events of Default specified in clause
(g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or the Banks, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE 7
THE ADMINISTRATIVE AGENT

Section 7.01.  Appointment and Authorization.  Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

30


--------------------------------------------------------------------------------




Section 7.02.  Administrative Agent and Affiliates.  Citibank, N.A. shall have
the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and Citibank, N.A. and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or affiliate of the Borrower as if it were not the
Administrative Agent hereunder.

Section 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Bank for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

31


--------------------------------------------------------------------------------




Section 7.06.  Indemnification.  Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees thereunder.

Section 7.07.  Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon either Agent or any other Bank, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon either Agent
or any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower.  Upon
any such resignation,(i)  the Borrower, with the consent of the Required Banks
(such consent not to be unreasonably withheld or delayed), or (ii) if an Event
of Default has occurred and is continuing, then the Required Banks, shall have
the right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder; provided
that if such successor Administrative Agent is appointed without the consent of
the Borrower, such successor Administrative Agent may be replaced by the
Borrower with the consent of the Required Banks so long as no Event of Default
has occurred and is continuing at the time. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.

32


--------------------------------------------------------------------------------




Section 7.09.  Syndication Agent.  The Syndication Agent, in its capacity as
such, shall not have any duties or obligations of any kind under this Agreement.

ARTICLE 8
CHANGE IN CIRCUMSTANCES

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

(a)   the Administrative Agent is advised by the Euro-Dollar Reference Bank that
deposits in dollars (in the applicable amounts) are not being offered to the
Euro-Dollar Reference Bank in the relevant market for such Interest Period, or

(b)   Banks having 66-2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon

33


--------------------------------------------------------------------------------




until the Administrative Agent notifies the Borrower that the circumstances
giving rise to such suspension no longer exist, (i) the obligations of the Banks
to make Euro-Dollar Loans or to continue or convert outstanding Loans as or into
Euro-Dollar Loans shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least one Domestic Business Day before the date of any
Euro-Dollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.

Section 8.02.  Illegality.  If on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund any of its Euro-Dollar
Loans and such Bank shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Dollar Loans, or to continue or convert
outstanding Loans as or into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not be otherwise
disadvantageous to such Bank in the good faith exercise of its discretion.  If
such notice is given, each Euro-Dollar Loan of such Bank then outstanding shall
be converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Bank shall determine that it may not lawfully continue to maintain and fund such
Loan to such day.

Section 8.03.  Increased Cost and Reduced Return.  (a) If on or after the date
of this Agreement, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) issued on or after
such date of any such authority, central bank or comparable agency shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Applicable Lending Office) or shall impose
on any Bank (or its Applicable Lending Office) or on the London interbank market
any other condition (other than in respect of Taxes or Other Taxes) affecting
its Euro-Dollar Loans, its Note or its obligation to make Euro-Dollar Loans and
the result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction; provided that no such
amount shall be payable with respect to any period commencing more than 90 days
prior to the date such Bank first notifies the Borrower of its intention to
demand compensation therefor under this Section 8.03(a).

(b)   If any Bank shall have determined that, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation regarding

34


--------------------------------------------------------------------------------




capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency given or made after the date of this Agreement, has or would
have the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction; provided that no such amount shall be payable with respect to any
period commencing less than 30 days after the date such Bank first notifies the
Borrower of its intention to demand compensation under this Section 8.03(b).

(c)   Each Bank will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank.  A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

Section 8.04.  Taxes.  (a) For purposes of this Section 8.04, the following
terms have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Administrative Agent,
taxes imposed on its income, net worth or gross receipts and franchise or
similar taxes imposed on it by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located and (ii) in the case of each Bank, any
United States withholding tax imposed on such payments except to the extent that
such Bank is subject to United States withholding tax by reason of a U.S. Tax
Law Change.

35


--------------------------------------------------------------------------------


 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

“U.S. Tax Law Change” means with respect to any Bank or Participant the
occurrence (x) in the case of each Bank listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Bank, after the date such Bank shall have become a Bank
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

(b)   Any and all payments by the Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if the Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof.

(c)   The Borrower agrees to indemnify each Bank and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.04) paid by such Bank or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be paid
within 15 days after such Bank or the Administrative Agent (as the case may be)
makes demand therefor.

(d)   Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter as required by law (but only so long as such Bank
remains lawfully able to do so), shall provide the Borrower two completed and

36


--------------------------------------------------------------------------------




duly executed copies of Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
or other documentation reasonably requested by the Borrower, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Bank or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

(e)   For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a U.S. Tax Law Change), such Bank shall not be entitled to
indemnification under Section 8.04(b) or 8.04(c) with respect to any Taxes or
Other Taxes which would not have been payable had such form been so provided;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes (it
being understood, however, that the Borrower shall have no liability to such
Bank in respect of such Taxes).

(f)    If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.04, then such Bank will take such
action (including changing the jurisdiction of its Applicable Lending Office) as
in the good faith judgment of such Bank (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.

(g)   If any Bank or the Administrative Agent receives a refund (including a
refund in the form of a credit against taxes that are otherwise payable by the
Bank or the Administrative Agent) of any Taxes or Other Taxes for which the
Borrower has made a payment under Section 8.04(b) or (c) and such refund was
received from the taxing authority which originally imposed such Taxes or Other
Taxes, such Bank or the Administrative Agent agrees to reimburse the Borrower to
the extent of such refund; provided that nothing contained in this subsection
(g) shall require any Bank or the Administrative Agent to seek any such refund
or make available its tax returns (or any other information relating to its
taxes which it deems to be confidential).

Section 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make or to continue or convert outstanding
Loans as or into Euro-Dollar Loans has been suspended pursuant to Section 8.02
or (ii) any Bank has demanded compensation under Section 8.03(a) or 8.04 with
respect to its Euro-Dollar Loans and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the

37


--------------------------------------------------------------------------------




Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a)   all Loans which would otherwise be made by such Bank as (or continued as
or converted to) Euro-Dollar Loans, as the case may be, shall instead be Base
Rate Loans (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and

(b)   after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Base Rate Loans instead.

If such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

 

Section 8.06.  Substitution of Bank; Termination Option.  If (i) the obligation
of any Bank to make or to convert or continue outstanding Loans as or into
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any Bank has
demanded compensation under Section 8.03 or 8.04, or (iii) Investment Grade
Status ceases to exist as to any Bank, then:

(a)   the Borrower shall have the right, with the assistance of the
Administrative Agent, to designate a substitute bank or banks (which may be one
or more of the Banks) mutually satisfactory to the Borrower and the
Administrative Agent (whose consent shall not be unreasonably withheld or
delayed) to purchase for cash, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit C hereto, the outstanding Loans
of such Bank and assume the Commitment of such Bank, without recourse to or
warranty by, or expense to, such Bank, for a purchase price equal to the
principal amount of all of such Bank’s outstanding Loans plus any accrued but
unpaid interest thereon and the accrued but unpaid fees in respect of such
Bank’s Commitment hereunder and all other amounts payable by the Borrower to
such Bank hereunder plus such amount, if any, as would be payable pursuant to
Section 2.13 if the outstanding Loans of such Bank were prepaid in their
entirety on the date of consummation of such assignment; and

(b)   if at the time Investment Grade Status exists as to the Borrower, the
Borrower may elect to terminate this Agreement as to such Bank; provided that
(i) the Borrower notifies such Bank through the Administrative Agent of such
election at least three Euro-Dollar Business Days before the effective date of
such

38


--------------------------------------------------------------------------------




termination and (ii) the Borrower repays or prepays the principal amount of all
outstanding Loans made by such Bank plus any accrued but unpaid interest thereon
and the accrued but unpaid fees in respect of such Bank’s Commitment hereunder
plus all other amounts payable by the Borrower to such Bank hereunder, not later
than the effective date of such termination.  Upon satisfaction of the foregoing
conditions, the Commitment of such Bank shall terminate on the effective date
specified in such notice.

Article 9
MISCELLANEOUS

Section 9.01.  Notices.  (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:  (x) in the
case of the Borrower or the Administrative Agent, at its address or telecopy or
telex number set forth on the signature pages hereof, (y) in the case of any
Bank, at its address or telecopy or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or telecopy or
telex number as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrower.  Each such notice, request or other
communication shall be effective (i) if given by telecopy or telex, when such
telecopy or telex is transmitted to the telecopy or telex number specified in
this Section and the appropriate answerback or confirmation slip, as the case
may be, is received or (ii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article 2 or Article 3 shall not be effective until delivered.

(b)   Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Bank pursuant to
Article 2 if such Bank has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or

39


--------------------------------------------------------------------------------




communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03.  Expenses; Indemnification.  (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Agents, in
connection with the preparation of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Bank, including reasonable fees and
disbursements of counsel, in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom.

(b)   The Borrower agrees to indemnify each Agent and each Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) relating to or arising out
of this Agreement or any actual or proposed use of proceeds of Loans hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.

Section 9.04.  Sharing of Set-offs.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans held by
it which is greater than the proportion received by any other Bank in respect of
the aggregate amount then due with respect to the

40


--------------------------------------------------------------------------------




Loans held by such other Bank, the Bank receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other Banks,
and such other adjustments shall be made, as may be required so that all such
payments with respect to the Loans held by the Banks shall be shared by the
Banks pro rata; provided that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness under this Agreement.

Section 9.05.  Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Banks (and, if the rights
or duties of either Agent are affected thereby, by such Person); provided that
no such amendment or waiver shall (a) unless signed by each affected Bank, (i)
increase the Commitment of any Bank or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
interest thereon or any fees hereunder or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or interest thereon or any fees
hereunder or for termination of any Commitment or (b) unless signed by all Banks
(i) change the definition of Required Banks or the provisions of this Section
9.05 or (ii) change the provisions of Section 9.04.

Section 9.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that the Borrower
may not assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Banks.

(b)   Any Bank may, with the consent (unless an Event of Default then exists) of
the Borrower (such consent not to be unreasonably withheld or delayed), at any
time grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans; provided
that any Bank may, without the consent of the Borrower, at any time grant
participating interests in its Commitment or any or all of its Loans to another
Bank, an Approved Fund or an Affiliate of such transferor Bank. In the event of
any such grant by a Bank of a participating interest to a Participant, whether
or not upon notice to the Administrative Agent, such Bank shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
and the Administrative Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii) or (iii) of
Section 9.05 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the

41


--------------------------------------------------------------------------------




extent provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest, subject to the performance
by such Participant of the obligations of a Bank thereunder. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

(c)   Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000 (unless the Borrower and the
Administrative Agent shall otherwise agree)) of all, of its rights and
obligations under this Agreement and its Note (if any), and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit C hereto executed by such
Assignee and such transferor Bank, with (and only with and subject to) the prior
written consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and, so long as no Event of Default has occurred and is
continuing, the Borrower (which shall not be unreasonably withheld or delayed);
provided that unless such assignment is of the entire right, title and interest
of the transferor Bank hereunder, after making any such assignment such
transferor Bank shall have a Commitment of at least $10,000,000 (unless the
Borrower and the Administrative Agent shall otherwise agree).  Upon execution
and delivery of such instrument of assumption and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required.  Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required by the Assignee, a Note is issued to the
Assignee. If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
8.04.  All assignments (other than assignments to Affiliates) shall be subject
to a transaction fee established by, and payable by the transferor Bank to, the
Administrative Agent for its own account (which shall not exceed $5,000).

(d)   Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note (if any) to a Federal Reserve Bank.  No such
assignment shall release the transferor Bank from its obligations hereunder or
modify any such obligations.

42


--------------------------------------------------------------------------------




(e)   No Assignee, Participant or other transferee of any Bank’s rights
(including any Applicable Lending Office other than such Bank’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 8.03 or 8.04 than such Bank would have been entitled to receive
with respect to the rights transferred, unless such transfer is made by reason
of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to designate
a different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.

Section 9.07.  Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.08.  Confidentiality.  Each Agent and each Bank agrees to keep any
information delivered or made available by the Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Bank and its affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby; provided
that nothing herein shall prevent any Bank from disclosing such information (a)
to any other Bank or either Agent, (b) to any other Person if reasonably
incidental to the administration of the credit facility contemplated hereby, (c)
upon the order of any court or administrative agency, (d) upon the request or
demand of any regulatory agency or authority, (e) which had been publicly
disclosed other than as a result of a disclosure by either Agent or any Bank
prohibited by this Agreement,  (f) in connection with any litigation to which
either Agent, any Bank or its subsidiaries or Parent may be a party, (g) to the
extent necessary in connection with the exercise of any remedy hereunder, (h) to
such Bank’s or either Agent’s legal counsel and independent auditors and (i)
subject to provisions substantially similar to those contained in this Section
9.08, to any actual or proposed Participant or Assignee.

Section 9.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note (if any) shall be construed in accordance with and governed by the law
of the State of New York.  The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

43


--------------------------------------------------------------------------------




Section 9.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.11.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS, AND THE
BANKS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.12.  USA Patriot Act.  Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Bank to identify the Borrower in accordance with the Act.

44


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

DUKE CAPITAL LLC

 

 

 

 

 

 

 

 



Title:

Assistant Treasurer

 

Address:

526 South Church Street
Charlotte, NC 28202-1904

 

Attention:

Stephen G. De May

 

Telecopy
number:


704-382-3288

 

CITIBANK, N.A.,
  as Administrative Agent and Bank

 

 

 

 

 

 

 

By:

 





Name:

 

 

Title:

 

Address for notices:

 

 

 

 

 

 

 

Attn: Bank Loan Syndications

 

Citibank, N.A., as Administrative Agent

 

Two Penns Way

 

New Castle, Delaware  19720

 

Facsimile:  212-994-0691

 

BARCLAYS BANK PLC, as Syndication
  Agent and Bank

 

 

 

 

 

 

 

By:

 





Name:

 

 

Title:

 


--------------------------------------------------------------------------------




Pricing Schedule

Each of “Euro-Dollar Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
column and “Utilization” that exist on such date:

(basis points per annum)

 

Ratings

 

at least A
by S&P
or A2 by
Moody’s

 

A- by
S&P or
A3 by
Moody’s

 

BBB+ by
S&P or
Baa1 by
Moody’s

 

BBB by
S&P or
Baa2 by
Moody’s

 

BBB- by
S&P or
Baa3 by
Moody’s

 

less than
BBB- by
S&P and
less than
Baa3 by
Moody’s

 

Facility Fee

 

5.0

 

6.0

 

7.0

 

8.0

 

11.5

 

15.0

 

Euro-Dollar Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilization ≤ 50%

 

20.0

 

24.0

 

28.0

 

37.0

 

48.5

 

62.5

 

Utilization > 50%

 

25.0

 

29.0

 

33.0

 

42.0

 

53.5

 

67.5

 

 

The “Utilization” applicable to any date is the percentage equivalent of a
fraction the numerator of which is the sum of the aggregate outstanding
principal amount of the Loans determined at such time after giving effect, if
one or more Loans are being made at such time, to any substantially concurrent
application of the proceeds thereof to repay one or more other Loans and the
denominator of which is the aggregate amount of the Commitments at such date.

The credit ratings to be utilized for purposes of this Schedule are those
indicated for or assigned to the senior unsecured long-term debt securities of
the Borrower without third-party credit enhancement, and any rating indicated
for or assigned to any other debt security of the Borrower shall be disregarded.
The ratings in effect for any day are those in effect at the close of business
on such day.  A change in credit rating will result in an immediate change in
the applicable pricing.  In the case of split ratings from S&P and Moody’s, the
rating to be used to determine the applicable pricing is a rating one notch
higher than the lower of the two.


--------------------------------------------------------------------------------


EXHIBIT A

 

NOTE

 

New York, New York
[Date]

 

For value received, Duke Capital LLC, a Delaware limited liability company (the
“Borrower”), promises to pay to the order of                      (the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the date specified in the Credit Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of each such Loan on the
dates and at the rate or rates provided for in the Credit Agreement.  All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of
Citibank, N.A.,                              .

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank, and the Bank,
if the Bank so elects in connection with any transfer or enforcement of its
Note, may endorse on the schedule attached hereto appropriate notations to
evidence the foregoing information with respect to the Loans then outstanding;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
November 28, 2006 among the Borrower, the banks listed on the signature pages
thereof and Citibank N.A., as Administrative Agent, and Barclays Bank PLC, as
Syndication Agent (as the same may be amended from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein with the
same meanings.  Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

DUKE CAPITAL LLC

 

 

 

 

 

 

 

By:

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of
Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT B-1

 

 

OPINION OF INTERNAL COUNSEL OF THE BORROWER

 

[Effective Date]

 

 

 

To the Banks and the Administrative Agent

   Referred to Below

c/o Citibank, N.A.,

   as Administrative Agent

[Address]

 

Ladies and Gentlemen:

 

I am internal counsel of Duke Capital LLC (the “Borrower”) and have acted as its
counsel in connection with the Credit Agreement (the “Credit Agreement”), dated
as of November 28, 2006, among the Borrower, the banks listed on the signature
pages thereof, Citibank, N.A., as Administrative Agent, and Barclays Bank PLC,
as Syndication Agent.  Capitalized terms defined in the Credit Agreement are
used herein as therein defined.  This opinion letter is being delivered pursuant
to Section 3.01(b) of the Credit Agreement.

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, company records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, I am of the opinion that:

1.             The Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of Delaware.

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and any Notes are within the Borrower’s limited liability
company powers, have been duly authorized by all necessary limited liability
company action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of formation or limited liability company agreement of the Borrower
or, to my knowledge, of any agreement, judgment, injunction, order, decree or
other instrument binding upon the Borrower or, to my knowledge, result in the
creation


--------------------------------------------------------------------------------




or imposition of any Lien on any asset of the Borrower or any of its Material
Subsidiaries.

3.             The Credit Agreement and any Notes executed and delivered as of
the date hereof have been duly executed and delivered by the Borrower. 

4.             Except as disclosed in the Borrower’s quarterly report on Form
10-Q for the period ended September 30, 2006, to my knowledge (but without
independent investigation), there is no action, suit or proceeding pending or
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official, which
would be likely to be decided adversely to the Borrower or such Subsidiary and,
as a result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

I am a member of the Bar of the State of North Carolina and do not express any
opinion herein concerning any law other than the law of the State of North
Carolina, the Limited Liability Company Act of the State of Delaware and the
federal law of the United States of America.

This opinion is rendered to you in connection with the above-referenced matter
and may not be relied upon by you for any other purpose, or relied upon by, or
furnished to, any other Person, firm or corporation without my prior written
consent, except for Additional Banks and Assignees.  My opinions expressed
herein are as of the date hereof, and I undertake no obligation to advise you of
any changes of applicable law or any other matters that may come to my attention
after the date hereof that may affect my opinions expressed herein.

Very truly yours,

 

2


--------------------------------------------------------------------------------


EXHIBIT B-2

OPINION OF
ROBINSON, BRADSHAW & HINSON, P.A.,
SPECIAL COUNSEL FOR THE BORROWER

[Effective Date]

To the Banks and the Administrative Agent
Referred to Below
c/o Citibank, N.A.,
as Administrative Agent
[Address]

Ladies and Gentlemen:

We have acted as counsel to Duke Capital LLC, a Delaware limited liability
company, in connection with the Credit Agreement (the “Credit Agreement”), dated
as of November 28, 2006, between the Duke Capital LLC, the banks listed on the
signature pages thereof, Citibank, N.A., as Administrative Agent, and Barclays
Bank PLC, as Syndication Agent. Capitalized terms used herein and not defined
shall have the meanings given to them in the Credit Agreement. This opinion
letter is being delivered pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein. Where we have considered it
appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable documents of public officials and officers or other appropriate
representatives of the Borrower.

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, (iii) require no action by or in
respect of, or filing with, any governmental body, agency of official, (iv) have
been duly executed and delivered by the Borrower, and (v) do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Borrower’s certificate of formation or limited liability company agreement
or any agreement, judgment, injunction, order, decree or other instrument
binding upon


--------------------------------------------------------------------------------




the Borrower or result in the creation or imposition of any Lien on any asset of
the Borrower. In addition, we have assumed that the Credit Agreement fully
states the agreement between the Borrower and the Banks with respect to the
matters addressed therein, and that the Credit Agreement constitutes a legal,
valid and binding obligation of each Bank, enforceable in accordance with its
respective terms.

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction. For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. We
express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower or the Loans.

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

The opinions expressed above are subject to the following qualifications and
limitations:

1.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and similar laws affecting the enforcement of creditors’
rights generally.

2.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding in equity or at law) by which a court with proper jurisdiction may
deny rights of specific performance, injunction, self-help, possessory remedies
or other remedies.

3.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or any Note that (i) purport to
excuse a party for liability for its own acts, (ii) purport to make void any act
done in contravention thereof, (iii) purport to authorize a party to act in its
sole discretion, (iv) require waivers or amendments to be made only in writing,

2


--------------------------------------------------------------------------------




(v) purport to effect waivers of constitutional, statutory or equitable rights
or the effect of applicable laws, (vi) impose liquidated damages, penalties or
forfeiture, or (vii) purport to indemnify a party for its own negligence or
willful misconduct. Indemnification provisions in the Credit Agreement are
subject to and may be rendered unenforceable by applicable law or public policy,
including applicable securities law.

4.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or the Notes purporting to require
a party thereto to pay or reimburse attorneys’ fees incurred by another party,
or to indemnify another party therefor, which may be limited by applicable
statutes and decisions relating to the collection and award of attorneys’ fees,
including but not limited to North Carolina General Statutes § 6-21.2.

5.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement purporting to waive the right of
jury trial. Under North Carolina General Statutes § 22B-10, a provision for the
waiver of the right to a jury trial is unconscionable and unenforceable.

6.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement concerning choice of forum or
consent to the jurisdiction of courts, venue of actions or means of service of
process.

7.             It is likely that North Carolina courts will enforce the
provisions of the Credit Agreement providing for interest at a higher rate
resulting from a Default or Event of Default (a ”Default Rate”) which rate is
higher than the rate otherwise stipulated in the Credit Agreement. The law,
however, disfavors penalties, and it is possible that interest at the Default
Rate may be held to be an unenforceable penalty, to the extent such rate exceeds
the rate applicable prior to a default under the Credit Agreement. Also, since
North Carolina General Statutes § 24-10.1 expressly provides for late charges,
it is possible that North Carolina courts, when faced specifically with the
issue, might rule that this statutory late charge preempts any other charge
(such as default interest) by a bank for delinquent payments. The only North
Carolina case which we have found that addresses this issue is a 1978 Court of
Appeals decision, which in our opinion is of limited precedential value, North
Carolina National Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d 648 (1978),
rev’d on other grounds, 297 N.C. 524, 256 S.E.2d 388 (1979). While the court in
that case did allow interest after default (commencing with the date requested
in the complaint) at a rate six percent in excess of pre-default interest, we
are unable to determine from the opinion that any question was raised as to this
being penal in nature, nor does the court address the possible question of the
statutory late charge preempting a default interest surcharge. Therefore, since
the North Carolina Supreme Court has not ruled in a properly presented case
raising issues of its possible penal

3


--------------------------------------------------------------------------------




nature and those of North Carolina General Statutes § 24-10.1, we are unwilling
to express an unqualified opinion that the Default Rate of interest prescribed
in the Credit Agreement is enforceable.

8.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement relating to evidentiary standards
or other standards by which the Credit Agreement are to be construed.

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Bank or any Assignee which
becomes a Bank pursuant to Section 9.06(c) of the Credit Agreement, may not be
used or relied upon by any other Person or for any other purpose without our
prior written consent in each instance. Our opinions expressed herein are as of
the date hereof, and we undertake no obligation to advise you of any changes of
applicable law or any other matters that may come to our attention after the
date hereof that may affect our opinions expressed herein.

Very truly yours,

 

4


--------------------------------------------------------------------------------


EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                   , 20     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), [DUKE CAPITAL LLC,] and CITIBANK,
N.A., as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of November [28], 2006 among Duke Capital LLC (the
“Borrower”), the Assignor and the other Banks party thereto, as Banks, the
Administrative Agent, and Barclays Bank PLC, as Syndication Agent (the “Credit
Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $                    ;

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                     are outstanding at
the date hereof;

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                     (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;*

--------------------------------------------------------------------------------

* Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Loans made
by the Assignor outstanding at the date hereof. Upon the execution


--------------------------------------------------------------------------------




and delivery hereof by the Assignor, the Assignee, [the Borrower,] and the
Administrative Agent, the payment of the amounts specified in Section 3 required
to be paid on the date hereof (i) the Assignee shall, as of the date hereof,
succeed to the rights and be obligated to perform the obligations of a Bank
under the Credit Agreement with a Commitment in an amount equal to the Assigned
Amount, and (ii) the Commitment of the Assignor shall, as of the date hereof, be
reduced by a like amount and the Assignor released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee. The assignment provided for herein shall be without recourse to the
Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.* It is understood
that facility fees accrued to the date hereof in respect of the Assigned Amount
are for the account of the Assignor and such fees accruing from and including
the date hereof are for the account of the Assignee. Each of the Assignor and
the Assignee hereby agrees that if it receives any amount under the Credit
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.

--------------------------------------------------------------------------------

* Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

SECTION 4. Consent to Assignment. This Agreement is conditioned upon the consent
of [the Borrower and] the Administrative Agent pursuant to Section 9.06(c) of
the Credit Agreement. The execution of this Agreement by [the Borrower and] and
the Administrative Agent is evidence of this consent. Pursuant to Section
9.06(c) the Borrower agrees to execute and deliver a Note, if required by the
Assignee, payable to the order of the Assignee to evidence the assignment and
assumption provided for herein.

SECTION 5. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of any Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

2


--------------------------------------------------------------------------------




SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8. Administrative Questionnaire. Attached is an Administrative
Questionnaire duly completed by the Assignee.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

[ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

[DUKE CAPITAL LLC

 

 

 

By:

 

 

 

Title:]

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

4


--------------------------------------------------------------------------------